EXHIBIT 10.19
IRWIN FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
[NAMED EXECUTIVE]
Amended and Restated
Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



IRWIN FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR [NAMED EXECUTIVE]
     The purpose of the Plan is to provide [NAMED EXECUTIVE], upon his
retirement, and his beneficiary under the Irwin Financial Corporation Employees’
Pension Plan (the “Pension Plan”), with the amount of company-provided benefits
that are not provided under the Pension Plan due to the limitations imposed by
Sections 415 and 401(a)(17) of the Internal Revenue Code. This Plan was
originally effective with the approval of the Irwin Financial Corporation Board
of Directors on April 25, 2002.
     The Plan shall be frozen effective December 31, 2004 to provide that no
further benefits shall accrue, be earned or otherwise vest under the Plan after
December 31, 2004. Further, the Plan shall not be amended (or otherwise
materially modified in any manner that would subject the Plan to Code
Section 409A) with respect to those Plan benefits accrued or earned by
participants and vested as of December 31, 2004 and including actual or deemed
interest accumulations or increases in the present value of the December 31,
2004 vested accrued benefits (the “Frozen Benefits”), and any attempted
amendment or purported material modification with respect to such Frozen
Benefits shall be null and void and of no force or effect. For convenience, the
Plan as it existed as of December 31, 2004 is attached as Exhibit A.
     Effective simultaneous with the freeze of the portion of the Plan
attributable to the Frozen Benefits, a new deferred compensation plan identical
in all respects to the Plan (the “New Plan”) is hereby adopted to provide for
the accrual of benefits on and after January 1, 2005 in the same manner as those
benefits accrued prior to the freezing of the Plan. The portion of the Plan
attributable to those Plan benefits earned or accrued by Plan participants as of
December 31, 2004 but not vested as of December 31, 2004 (“Unvested Accrued
Benefits”) shall be treated as part of the New Plan effective as of January 1,
2005. The New Plan shall be further amended as hereinafter provided.
Section One
Definitions

1.1   Except to the extent otherwise indicated herein, and except to the extent
otherwise inappropriate in the context, the definitions contained in the Pension
Plan are applicable under this Plan.   1.2   “Board of Directors” means the
Board of Directors of Irwin Financial Corporation.   1.3   “Code” means the
Internal Revenue Code of 1986, as amended from time to time.   1.4   “Company”
and “Employer” means Irwin Financial Corporation and any successor(s) in
interest to Irwin Financial Corporation.   1.5   “Compensation Committee” means
the Compensation Committee of the Board of Directors of the Company.   1.6  
“Disability” means the Participant: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

 



--------------------------------------------------------------------------------



 



1.7   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.   1.8   “Participant” means [NAMED EXECUTIVE],
[TITLE].   1.9   “Pension Plan” means the Irwin Financial Corporation Employees’
Pension Plan, as amended from time to time.   1.10   “Plan” mean this Irwin
Financial Corporation Supplemental Executive Retirement Plan for [NAMED
EXECUTIVE].   1.11   “Regular Benefit” means the amount of pension benefits
payable to, or with respect to, the Participant on account of the Participant’s
termination of employment, or normal, early or late retirement, which would
require payment of pension benefits under the Pension Plan.   1.12  
“Supplemental Benefit” means, to the extent vested and to the extent that such
amounts have not been forfeited pursuant to Section Two below, the excess, if
any, of (i) the accrued benefit which would have been payable to, or with
respect to, a Participant under the Pension Plan if the amount of such accrued
benefit were calculated without giving effect to the limitations on compensation
and benefits under Code Sections 415 and 401(a)(17), and (ii) the Participant’s
Regular Benefit.   1.13   “Separation from Service” means with respect to a
Participant who is not also a director of the Employer his or her “termination
of employment.” A Participant who is also a director of the Employer shall incur
a “Separation from Service” only if he both incurs a good faith and complete
termination of his relationship with the Employer as a member of its board of
directors and has a “termination of employment;” provided, however, that the
Participant shall not be required to have a termination of his relationship as a
director if this Plan is not required to be aggregated with any other
nonqualified deferred compensation plan of the Employer in which the Participant
participates as a director under Section 409A of the Code. For purposes of this
section, a “termination of employment” means the termination of the individual’s
employment with the Employer for reasons other than death or Disability. Whether
a “termination of employment” takes place is determined based on the facts and
circumstances surrounding the termination of the individual’s employment. A
“termination of employment” will be considered to have occurred if it is
reasonably anticipated that: (a) the individual will not perform any services
for the Employer (or any entity that is required to be aggregated with the
Employer under Section 414(b) or 414(c) of the Code) after the termination of
employment, or (b) the individual will continue to provide services to the
Employer (or any entity that is required to be aggregated with the Employer
under Section 414(b) or 414(c) of the Code) at an annual rate that is less than
fifty percent (50%) of the bona fide services rendered during the immediately
preceding twelve months of employment.   1.14   “Change in Control” means:

  (a)   a change in the ownership of the Employer, which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Employer that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Employer. Such acquisition may
occur as a result of a merger of the Employer into another entity which pays
consideration for the shares of capital stock of the Employer in the merger.
However, if any one person, or more than one person acting as a group, is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Employer, the acquisition of
additional stock by the same person or persons is not considered

 



--------------------------------------------------------------------------------



 



      to cause a change in the ownership of the Employer (or to cause a change
in the effective control of the Employer (within the meaning of subsection (b)).
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the Employer acquires
its stock in exchange for property will be treated as an acquisition of stock
for purposes of this subsection. This subsection applies only when there is a
transfer of stock of the Employer (or issuance of stock of the Employer) and
stock in the Employer remains outstanding after the transaction.

  (b)   a change in the effective control of the Employer, which shall occur
only on either of the following dates:

  (i)   the date any one person, or more than one person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Employer possessing thirty percent (30%) or more of the total voting power of
the stock of the Employer.     (ii)   the date a majority of members of the
Employer’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Employer’s board of directors before the date of the appointment
or election; provided, however, that this provision shall not apply if another
corporation is a majority shareholder of the Employer.         If any one
person, or more than one person acting as a group, is considered to effectively
control the Employer, the acquisition of additional control of the Employer by
the same person or persons is not considered to cause a change in the effective
control of the Employer (or to cause a change in the ownership of the Employer
within the meaning of subsection (a) of this section).

  (c)   a change in the ownership of a substantial portion of the Employer’s
assets, which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Employer that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Employer immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Employer, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets. No change in control
event occurs under this subsection (c) when there is a transfer to an entity
that is controlled by the shareholders of the Employer immediately after the
transfer. A transfer of assets by the Employer is not treated as a change in the
ownership of such assets if the assets are transferred to —

  (i)   a shareholder of the Employer (immediately before the asset transfer) in
exchange for or with respect to its stock;     (ii)   an entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Employer.     (iii)   a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of the Employer; or

 



--------------------------------------------------------------------------------



 



  (iv)   an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph
(iii).

      For purposes of this subsection (c) and except as otherwise provided in
paragraph (i) above, a person’s status is determined immediately after the
transfer of the assets.     (d)   For purposes of this section, persons will not
be considered to be acting as a group solely because they purchase or own stock
of the same corporation at the same time, or as a result of the same public
offering. Persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Employer.

1.15   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Employer if any stock
of the Employer or any entity required to be aggregated with the Employer under
Section 414(b) or 414(c) of the Code is publicly traded on an established
securities market or otherwise. In determining which individuals are Specified
Employees, the following special rules shall apply:

  (a)   The top 65 officers of the Employer, as measured by annual compensation,
shall be treated as Specified Employees.

  (b)   Annual compensation shall be defined in the manner set forth in
Section 2.01(m) of the Pension Plan, determined without regard to the limits
under Section 401(a)(17) of the Code.

Section Two
Entitlement to Plan Benefits

2.1   Requirements for Benefit Entitlement       Notwithstanding any other
provisions hereof, except as otherwise determined by the Compensation Committee
in its sole and absolute discretion, only the Participant named by the
Compensation Committee in this Plan shall be entitled to Supplemental Benefit
payments under this Plan.       The Compensation Committee may, at its sole
discretion, extend supplemental retirement benefits to other key executives of
the Company. In such event, a separate Plan shall be adopted by the Company.  
2.2   Vesting       Subject to the provisions of Section 2.3, the Participant
shall have a nonforfeitable right and be fully vested in the Supplemental
Benefit under this Plan as of the earlier of the date the Participant completes
five (5) years of Vesting Service under the Pension Plan or attains age
sixty-five (65).   2.3   Forfeiture

  (a)   Notwithstanding the provisions of Section 2.2, a Participant shall
forfeit any and all rights he or she may have to any Supplemental Benefit if his
or her employment with the Company and each of its subsidiaries ends either
involuntarily or voluntarily prior to his or her Early Retirement Date, Normal
Retirement Date or Late Retirement Date under the Pension Plan.     (b)  
Notwithstanding subsection (a) or any other provision of this Plan, if the
employment of a Participant is involuntarily terminated by the Company for Good
Cause, as defined in

 



--------------------------------------------------------------------------------



 



      subsection (c), as determined in the sole discretion of the Board, then
the Participant shall forfeit any and all benefits payable under the Plan and
any and all rights he or she or his or her beneficiaries may have, including
those benefits that otherwise became payable (and rights that otherwise became
vested) prior to such involuntary termination.     (c)   “Good Cause” means:
(i) felony indictment or conviction, or entry of a plea of nolo contendre
thereof; (ii) indictment, conviction or entry of a plea of nolo contendre for
any crime or offense lesser than a felony involving moral turpitude, theft,
dishonesty, breach of fiduciary duty to the Company, intentional disclosure of
trade secrets, or other confidential or proprietary information of a material
nature detrimental to the Company, or otherwise involving the property of the
Company; (iii) engaging in conduct which has caused demonstrable and serious
injury to the Company, monetary or otherwise, as evidenced by a determination in
a binding and final judgment, order or decree of a court or administrative
agency of competent jurisdiction, after exhaustion or lapse of all rights of
appeal; or (iv) gross dereliction of duties or other grave misconduct.

Section Three
Payment of Supplemental Benefits

3.1   Supplemental Benefits       The Supplemental Benefit of the Participant
shall be paid directly to the Participant, or to his or her beneficiary, as
applicable from the general assets of the Company in accordance with Section 3.2
and Section 3.3.   3.2   General Provisions

  (a)   The Company shall make no provision for the funding of any Supplemental
Benefit payable hereunder that (i) would cause the Plan to be a funded plan for
purposes of Code Section 404, or Title I of ERISA, or (ii) would cause the Plan
to be other than an “unfunded and unsecured promise to pay money or other
property in the future” under Code Section 83 and Treasury Regulation Section
l.83-3(e); and shall have no obligation to make any arrangement for the
accumulation of funds to pay any amounts under this Plan. Subject to the
restrictions of the preceding sentence and paragraph (c) below, the Company, in
its sole discretion, may establish a grantor trust described in Code Section 677
to accumulate funds to pay amounts under this Plan, provided that the assets of
the trust shall be required to be used to satisfy the claims of the Company’s
general creditors in the event of the Company’s bankruptcy or insolvency.    
(b)   In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of Supplemental Benefit
payments, such reserve shall not under any circumstances be deemed to be an
asset of the Plan but, at all times, shall remain a part of the general assets
of the Company, subject to claims of the Company’s creditors.     (c)   A person
entitled to any amount under this Plan shall be a general unsecured creditor of
the Company with respect to such amount. Furthermore, subject to the provisions
of subsections (e), (f), (g), (h) and (i) below, a person entitled to a
Supplemental Benefit shall have claim upon the Company only to the extent of the
monthly payments thereof, if any, due up to and including the then current month
and shall not have a claim against the Company for any subsequent monthly
payment unless and until such payment shall become due and payable.

 



--------------------------------------------------------------------------------



 



  (d)   In event the Plan is canceled or terminated for any reason pursuant to
Section 5.2, accrued benefits may, at the sole discretion of the Company, be
paid in a lump sum to the Participant.     (e)   Subject to Section Two above,
if (i) the Company makes a general assignment for the benefit of creditors;
(ii) any proceedings under the Bankruptcy Act are instituted by the Company or,
if instituted against the Company, is consented to or acquiesced in by it or
remains undismissed for sixty days; or (iii) a receiver or trustee in bankruptcy
is appointed for the Company, Participant or his beneficiary shall be entitled
to prove a claim for any unpaid portion of the benefit provided hereunder and,
if the claim is not discharged in full in any such proceeding, or assignment, it
will survive any discharge of the Company under any such proceeding or
assignment.     (f)   In the event of the application of subsection (e) above,
the Participant (or, in the event the Participant is deceased, his
beneficiaries) (the “Claimants”) shall appoint a single representative to pursue
their respective claims against the Company. Such representative shall be a
person or entity selected by, or agreed upon, by Claimants with unpaid benefits
under the Plan equal to more than fifty percent (50%) of the total amount of
unpaid benefits under the Plan.     (g)   The method of payment of Supplemental
Benefits under the plan shall be payable to the Participant in the form as
elected by the Participant under Section 3.3 of this Plan.     (h)   The
Participant’s beneficiary under the Plan with respect to his Supplemental
Benefit, as well as any death benefit payable under Section 3.2(i), shall be the
person who is entitled to benefit payments under the Pension Plan on account of
the death of the Participant.     (i)   Payment of Supplemental Benefits under
the Plan shall be made at such time and in such forms as elected by the
Participant, except that: (i) in the event of the Disability of the Participant
prior to commencement of Supplemental Benefit payments, the Plan shall be
canceled and terminated and all benefits accrued to date of Disability shall be
paid to the Participant in a lump sum, (ii) in the event of death of the
Participant prior to commencement of Supplemental Benefit payments, the Plan
shall be canceled and terminated and all benefits accrued to date of death shall
be paid to the Participant’s beneficiary in a lump sum, (iii) in the event of
the Participant’s death after the commencement of Supplemental Benefit payments,
the balance of such payments shall be paid to the Participant’s beneficiary by
paying any remaining payments to which the beneficiary is entitled pursuant to
the form of benefit elected by the Participant under Section 3.3.

3.3   Election as to Timing and Form of Payment

  (a)   Subject to earlier payment under Section 3.2(i), payment of the
Participant’s Supplemental Benefit shall be made at the time and in the form as
elected by the Participant. The Participant shall make an initial election as to
the time and form of payment no later than the later of (i) the 30th day
following his initial eligibility to participate in this Plan; or
(ii) December 31, 2008; provided, however, that no election may be made in 2008
that would defer beyond 2008 a payment that would otherwise be made in 2007 or
accelerate to 2008 a payment that would be made in a later year. The available
forms of payment from which the Participant may elect shall be those forms of
payment described in Section 5.04(a)(1)-(4) of the Pension Plan,. The benefit
commencement dates which the Participant may elect shall be (x) the
Participant’s Separation from Service, (y) any specified age of the Participant,
or (z) the earlier or later of the dates specified in (x) or (y).

 



--------------------------------------------------------------------------------



 



  (b)   After an initial election is made under Section 3.3(a), a Participant
may change his or her election as to the timing or form of distribution only in
accordance with this Section 3.3(b). All changes in the form or timing of
distributions hereunder must comply with the following requirements. The
changes:

  (i)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;     (ii)  
must, for benefits distributable as of a specified date or Separation from
Service, delay the commencement of distributions for a minimum of five (5) years
from the date the first distribution was originally scheduled to be made;    
(iii)   must take effect not less than twelve (12) months after the election is
made; and     (iv)   in the case of a distribution to be made as of a specified
date, must be made at least twelve (12) months before the first scheduled
payment.     Notwithstanding the foregoing, a change from one form of annuity to
another actuarially equivalent form of annuity with the same scheduled date for
the first annuity payment shall not be treated as a change in the form of
payment under this Section 3.3(b).

  (c)   Notwithstanding any provision of this Plan to the contrary, if a
Participant is considered a Specified Employee at Separation from Service,
benefit distributions that are made upon Separation from Service may not
commence earlier than six (6) months after the date of such Separation from
Service.

Section Four
Administration

4.1   Plan Administrator       The Company shall be the “administrator” of the
Plan within the meaning of ERISA.   4.2   General Administration       Subject
to the provisions of Section 4.1, the Compensation Committee shall be vested
with the general administration of the Plan. The Compensation Committee shall
have the exclusive right to interpret the Plan. The decisions, actions and
records of the Compensation Committee shall be conclusive and binding upon the
Company and all persons having or claiming to have any right or interest in or
under the Plan. Benefits under the Plan shall be paid only if the Compensation
Committee determines, in its sole discretion, that the Participant is entitled
to such benefits.       The Compensation Committee may delegate to such
officers, employees or departments of the Company such authority, duties and
responsibilities of the Compensation Committee as it, in its sole discretion,
considers necessary or appropriate for the proper and efficient operation of the
Plan, including, without limitation, (i) interpretation of the Plan, (ii)
approval and payment of claims, and (iii) establishment of procedures for
administration of the Plan.

 



--------------------------------------------------------------------------------



 



Section Five
Amendment and Termination

5.1   Amendment of the Plan       Subject to the provisions of Section 5.3, the
Plan may be wholly or partially amended or otherwise modified at any time by the
Board of Directors of the Company.   5.2   Termination of the Plan

  (a)   Subject to the provisions of Section 5.3, the Plan may be terminated at
any time by the Board of Directors of the Company.

5.3   No Impairment of Benefits       Notwithstanding the provisions of
Sections 5.1 and 5.2, no amendment to or termination of the Plan shall impair
any rights to benefits which have accrued hereunder.

Section Six
Miscellaneous

6.1   Transferability of Interests       Except with respect to the designation
of a beneficiary, Participant’s rights and interests may not be anticipated,
alienated, assigned, pledged, transferred, or otherwise encumbered.   6.2   No
Right to Employment       This Plan shall not constitute a contract of
employment between the Company and the Participant, and nothing contained herein
shall be construed as conferring upon the Participant the right to continue in
the employ of the Company. Unless subject to a separate contract of employment
providing otherwise, the Participant’s employment with the Company shall be “at
will” and may be terminated by the Participant or the Company at any time and
for any reason.   6.3   Effective Date       The Plan shall be effective
immediately upon approval by the Board of Directors of the Company.   6.4  
Governing Law       The Plan shall be governed by the laws of the State of
Indiana.   6.5   Severability       If any clause, term, or condition of the
Plan is found by a local, state or federal court of competent jurisdiction to be
invalid or in violation of any law or regulation, all other terms, clauses and
conditions shall be considered separately and shall remain valid and in effect.
  6.6   Withholding       The Company shall withhold all legally required tax or
other withholdings from Supplemental Benefit payments.

 



--------------------------------------------------------------------------------



 



6.7   Limitation of Liability       No member of the Board of Directors or
Compensation Committee and no officer, executive or employee of the Company
shall be liable to any person for any action taken or omitted in connection with
the administration of the Plan, nor shall the Company be liable to any person
for any such action or omission. No person shall, because of the Plan, acquire
any right to an accounting or to examine the books or the affairs of the
Company. Nothing in the Plan shall be construed to create any trust or any
fiduciary relationship between the Company and the Participant or any other
person.

IN WITNESS WHEREOF, this Plan is executed this [DATE] day of [MONTH], 2008.

            IRWIN FINANCIAL CORPORATION
      By:   /S/         [SIGNED BY/TITLE]             

ATTEST:

        /S/       [ATTESTED BY/TITLE]           

 



--------------------------------------------------------------------------------



 



         

(Five individual agreements were entered into with each of the following named
executives, with the differences in each agreement noted below.)
NAMED EXECUTIVE: Gregory F. Ehlinger
TITLE: Chief Financial Officer
DATE/MONTH SIGNED: 8 December
SIGNED BY/TITLE: Carrie K. Houston, First Vice President, Human Resources and
Development
ATTESTED BY/TITLE: Pamela J. Price, Director, Benefits and Recognition
NAMED EXECUTIVE: Bradley J. Kime
TITLE: President, Commercial Banking
DATE/MONTH SIGNED: 8 December
SIGNED BY/TITLE: Carrie K. Houston, First Vice President, Human Resources and
Development
ATTESTED BY/TITLE: Pamela J. Price, Director, Benefits and Recognition
NAMED EXECUTIVE: William I. Miller
TITLE: Chief Executive Officer, Chairman, and President
DATE/MONTH SIGNED: 8 December
SIGNED BY/TITLE: Carrie K. Houston, First Vice President, Human Resources and
Development
ATTESTED BY/TITLE: Pamela J. Price, Director, Benefits and Recognition
NAMED EXECUTIVE: Matthew F. Souza
TITLE: Chief Administrative Officer
DATE/MONTH SIGNED: 8 December
SIGNED BY/TITLE: Carrie K. Houston, First Vice President, Human Resources and
Development
ATTESTED BY/TITLE: Pamela J. Price, Director, Benefits and Recognition
NAMED EXECUTIVE: Thomas D. Washburn
TITLE: Vice Chairman
DATE/MONTH SIGNED: 8 December
SIGNED BY/TITLE: Carrie K. Houston, First Vice President, Human Resources and
Development
ATTESTED BY/TITLE: Pamela J. Price, Director, Benefits and Recognition

 